Citation Nr: 0303573	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  02-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
February 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision.  By this rating decision, 
the RO granted service connection for hepatitis C and 
assigned an initial noncompensable rating, effective from the 
date of claim for service connection (October 22, 1998).  The 
veteran was notified of this rating decision by a letter 
dated in April 2001.  By a May 2001 rating decision, the RO 
increased the rating to 10 percent, effective from October 
22, 1998.  The veteran filed a notice of disagreement in June 
2001, in which he specifically referenced the May 2001 rating 
decision.  Nevertheless, this notice of disagreement was 
filed well within one year of notice of the initial rating 
decision.  Therefore, the Board has construed the veteran's 
appeal as one appealing the initial rating following a grant 
of service connection, and will consider the propriety of 
staged ratings (as detailed below).    

This case has been advanced on the docket on the motion of 
the veteran's representative based on the veteran's diagnosed 
liver cancer.  38 U.S.C.A. § 7101(a)(2) (West 2002); 38 
C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  Before the development of liver cancer, the veteran's 
hepatitis C was productive of disablement compatible with not 
more than demonstrable liver damage with mild 
gastrointestinal disturbance, with no evidence of 
intermittent fatigue, malaise, anorexia, or incapacitating 
episodes (with such symptoms such as malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one weeks but less 
than two weeks, during a 12-month period.

2.  The veteran has been diagnosed as having hepatocellular 
carcinoma; a VA physician has opined that the veteran's liver 
cancer is most likely related to his service-connected 
hepatitis C.  


CONCLUSIONS OF LAW

1.  The criteria for initial rating in excess of 10 percent 
for hepatitis C under Diagnostic Code 7345 or 7354 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.114, Diagnostic Code 7345 (effective prior 
to July 2, 2001); 38 C.F.R. § 4.114, Diagnostic Code 7354; 66 
Fed. Reg. 29486-29489 (May 31, 2001) (effective July 2, 
2001).

2.  The criteria for a 100 percent rating for hepatitis C 
with hepatocellular carcinoma under Diagnostic Code 7343 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7343, 7354; 66 Fed. 
Reg. 29486-29489 (May 31, 2001) (effective July 2, 2001).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for initial rating in excess of 10 percent

The veteran is seeking an initial rating in excess of 10 
percent for his service-connected hepatitis C.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2002).  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2002).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Id. at 126 and 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126. 

The RO based the assigned 10 percent rating for hepatitis C 
on the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2000), which have since been revised.  The CAVC has held 
that if the applicable laws or regulations change while a 
case is pending, the version more favorable to the claimant 
applies, absent congressional intent to the contrary. Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

In a recent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

Under the prior criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2000), healed and nonsymptomatic infectious 
hepatitis warrants a noncompensable rating.  Demonstrable 
liver damage with mild gastrointestinal disturbance warrants 
a 10 percent rating.  Minimal liver damage, with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures warrants a 30 percent rating.  
Moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
warrant a 60 percent evaluation.  Marked liver damage 
manifested by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy warrants a 100 percent 
rating.

The veteran was effectively notified about the revision in 
rating criteria by a May 2002 supplemental statement of the 
case.  Under the revised criteria, 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2002), nonsymptomatic hepatitis C 
warrants a noncompensable rating.  Intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period warrants a 10 percent rating.  
A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.115, Diagnostic Code 7354 (Note 
(2)) (2002). 

Sequelae of hepatitis C, such as cirrhosis or malignancy of 
the liver, are to be evaluated under an appropriate 
diagnostic code, but the same signs and symptoms should not 
be used as the basis for evaluation under Diagnostic Code 
7354 and the diagnostic criteria used to evaluate the 
sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354 (Note (1)) 
(2002). 

Malignant neoplasms of the digestive system are assigned a 
100 percent rating.  This 100 percent rating shall continue 
beyond the cessation of any surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, the disability is to be rated on its 
residuals.  38 C.F.R. § 4.114, Diagnostic Code 7343 (2002).    

As detailed below, the facts in this case reflect that the 
veteran is not entitled to a rating in excess of 10 percent 
under either the prior or revised rating criteria for 
Diagnostic Code 7345, for infectious hepatitis, or Diagnostic 
Code 7354, for hepatitis C.  However, because he was 
subsequently diagnosed as having liver cancer as secondary to 
his hepatitis C, he is entitled to a 100 percent rating in 
accordance with the revised rating criteria, using Diagnostic 
Code 7343, for malignant neoplasms of the digestive system.  

In an October 1998 letter, a private physician wrote that the 
veteran was diagnosed as having hepatitis C in the early 
1980s.  While his hepatitis C was confirmed in April 1997, 
the veteran was fairly asymptomatic at that time, without any 
significant evidence of decompensation from the liver 
disease, such as ascites, jaundice, or portal hypertension.  
At a private October 1998 examination, the veteran reported 
that he was currently on therapy with a second generation of 
interferon, which he took three times a week.  

In a November 1998 statement, the veteran asserted that he 
had participated in an experimental program intended to 
reverse the ill effects of hepatitis, but the treatment had 
apparently proved ineffective.  

At a November 1998 examination for VA purposes, it was noted 
that the veteran was currently being treated with interferon 
for his hepatitis C.  He reported a lack of energy, lethargy, 
and easy fatigue.  He denied any weight change (he weighed 
186 lbs. at this examination).  On examination, he appeared 
well nourished and well developed, and there were no signs of 
debility or dehydration.  Examination of the abdomen was 
normal without evidence of striae, ascites, tenderness on 
palpation, or superficial distention of the veins.  The liver 
edge was not palpable. 

During a May 1999 private examination, the veteran appeared 
well developed, well nourished, and in no acute distress.  
His abdomen was soft, nontender, and nondistended, and there 
was no ascites or hepatosplenomegaly.  The liver function 
enzymes were completely within normal limits, as was the CBC.  
His hepatitis CVR after interferon treatment was no less than 
2,000.  It was noted that the veteran was still undergoing 
therapy with interferon three times a week.  Fortunately, he 
was responding to the treatment with normalization of his 
liver enzymes and disappearance of the hepatitis C RNA.  The 
veteran was to continue this treatment until September 1999 
(for a total duration of one year).  His liver enzymes would 
then be followed to ensure that the treatment's effect was 
sustained.  

In January 2001, the veteran was seen in an outpatient basis 
at VA, reporting that he was now on a new regimen of 
interferon and ribavirin.  He had no gastrointestinal or 
genitourinary complaints other than occasional diarrhea, 
which was attributed to his medications.  He had no chest 
pain.  On examination, his weight was 182.9 lbs. and his 
abdomen was soft and non-tender. 


Private medical records reflect that the veteran had elevated 
liver function tests in July 2001, although a contemporaneous 
examination revealed a normal, nontender abdomen.  The 
veteran's weight at that time was 188 lbs.  

At an April 2001 examination for VA purposes, the veteran 
reported that he always felt tired and had a dull, 
generalized abdominal pain.  The pain would apparently last 
all day long at times, and he did not know what brought on 
these symptoms.  He denied any nausea, vomiting, bright red 
rectal blood, or black tarry stools.  He was currently 
working in a sedentary job.  On examination, he appeared well 
nourished and in no acute distress.  His weight was 182 lbs. 
without shoes.  There was no evidence of striae on the 
abdominal wall, superficial distention of the veins, 
tenderness, ascites, hepatosplenomegaly, clubbing, cyanosis, 
edema, generalized muscle wasting, or weakness.  There was 
evidence of spider angiomata and palmar erythema, however.  
Liver enzymes were elevated and there was evidence of mild 
gynecomastia.  SGOT was elevated at 55 u/l, and SGPT was 
elevated at 92 u/l.  According to the examiner, these 
laboratory findings suggested chronic, active liver disease.  
The examiner also noted that the veteran had apparently 
failed several treatment modalities for hepatitis C.   

In a May 2001 written statement, the veteran complained of 
consistent diarrhea, which consisted of black, tarry stools.  
He also asserted that he had to watch his diet to prevent - 
or at least limit - gastrointestinal disturbances.  

During an October 2001 VA outpatient visit, the veteran's 
abdomen was soft with positive bowel sounds and a "+1" 
liver edge.  SGOT was elevated at 53 u/l and SGPT was 
elevated at 88 u/l.  A November 2001 abdominal ultrasound 
revealed that the abdomen was borderline enlarged, measuring 
16.0 cm. in length.  The ultrasound also identified a mass in 
the posterior segment of the right lobe of the liver, which 
was initially thought to likely represent a hemangioma.  
Further confirmation was suggested.

In a January 2002 written statement, the veteran asserted 
that he did have minimal liver damage with fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures.  

At a private examination in February 2002, the veteran 
complained of recurrent diarrhea and loose stools.  His 
weight was 192 lbs.  SGOT was 34 u/l, and SGPT was 60 u/l.  
The private physician noted the veteran's complaints of 
gastrointestinal disturbance, loose stools, chronic diarrhea, 
and decreased energy.  An optimal nutrition and exercise plan 
was recommended.  A February 2002 liver biopsy revealed 
moderate portal, periportal, and centrilobular inflammation 
(chronic hepatitis grade 3), portal periportal and bridging 
fibrosis (chronic hepatitis stage 3) and no stainable iron.  

An April 2002 liver blood pool study was negative for 
hemangioma of the demonstrated colloid defect.  A liver scan 
conducted subsequently in April 2002 revealed a lesion of the 
posterior aspect of the right lobe which was suspect for 
neoplasia.  

During a May 2002 VA outpatient visit, the veteran complained 
of fatigue, gastrointestinal discomfort, nausea, and anxiety.  
He said that these episodes occurred several times a year and 
were relatively severe in nature.  On examination, the 
veteran appeared pleasant and in no acute distress.  The 
abdomen was soft and not tender.  Bowel sounds were positive 
and no hepatosplenomegaly was noted.  While he had no edema, 
spider angiomata was noted.  

In a May 2002 written statement, the veteran indicated that 
he was seeking a 70 percent rating for his hepatitis C.  He 
asserted that he had self-administered shots for one year 
periods twice before, and would probably have to start this 
regimen again.  He also reported having severe 
gastrointestinal disturbances that would last for days.  He 
said he did not have nearly the energy he used to and would 
tire easily.  He asserted that at times he would get 
depressed.  

At a May 2002 Travel Board hearing, the veteran said that he 
would tire easily and that he felt pain most of the time in 
his upper right side.  He said he would get sick lot and have 
diarrhea (sometimes for days).  He did not vomit much, 
however.  He said he constantly passed bloody stools and 
would have to go to the bathroom all the time.  He said he 
would get depressed and felt he probably would not live long 
enough to see his two young children mature.  He said he 
would have spells (sometimes as long as a month) in which his 
abdominal pain would disappear.  Apparently during other 
spells, however, the pain was "really bad."  He reported 
that he was starting an experimental clinical treatment at VA 
for his symptoms, since he had not responded to two other 
treatment regimens (both involving shots).  He would go for 
treatment at VA every month.  He said he had not been 
hospitalized for treatment of hepatitis. 

A June 2002 CT scan of the liver confirmed that the right 
posterior hepatic lobe lesions was suspicious for 
hepatocellular carcinoma.  There was no evidence of 
lymphadenopathy.  The CT scan also revealed granulomata in 
the liver and spleen, consistent with prior histoplasmosis.  
The findings of a June 2002 MRI of the liver were noted to 
favor hepatocellular carcinoma over a hemangioma, and it was 
recommended that a biopsy be obtained for confirmation.  

In a medical notation dated on June 26, 2002, a VA physician 
(chief of hepatology) stated that it was his very strong 
belief that the veteran had hepatocellular carcinoma, and 
that he had talked with another VA physician who had agreed 
with his assessment.  

In an August 2002 medical notation, the same VA physician 
opined that the mass in the veteran's liver was probably 
liver cancer, and that this cancer was "most likely" 
related to his hepatitis C and cirrhosis of the liver. 

In a January 2003 brief, the veteran's representative advised 
that the veteran was presently awaiting a liver transplant.  
The representative also argued in favor of a total rating 
based on the veteran's hepatocellular carcinoma.

Concerning the rating criteria in Diagnostic Codes 7345 and 
7354, the Board notes that veteran's hepatitis C was 
essentially manifested by periodic regimens with interferon 
or similar medication, with resultant diarrhea and little 
apparent success.  During examinations, he routinely appeared 
well nourished, with no signs of debility or dehydration.  
While the veteran did complain of diarrhea on occasion, there 
is no indication that he had restricted his diet as a result, 
or that his episodes of diarrhea would last at minimum a 
week.  His weight during this period generally ranged from 
182 lbs. to 192 lbs., hardly indicative of anorexia.  

Overall, the Board finds that, for the period before the 
veteran's liver cancer was evident, the veteran's symptoms 
more closely correlated to the criteria for a 10 percent 
rating under the "old" version of Diagnostic Code 7345; the 
criteria for the next higher rating of 30 percent, or for 
higher ratings, were not met.  The veteran also has not shown 
the degree of symptomatology or the type of incapacitating 
episodes that would warrant a 20 percent rating or higher 
under the revised version of Diagnostic Code 7354. 

However, the Board recognizes that a VA physician has 
reported that the veteran has hepatocellular carcinoma, and 
that it is "most likely" that this hepatocellular carcinoma 
is due to, in pertinent part, the veteran's service-connected 
hepatitis C.  The Board finds that these medical opinions are 
sufficient to identify the veteran's hepatocellular carcinoma 
as a sequelae of his hepatitis C, and, therefore, to warrant 
a 100 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 
7343 (2002).  

In summary, the preponderance of the evidence reflects that a 
rating in excess of 10 percent is not warranted under either 
the "old" or revised rating criteria for evaluation of 
hepatitis C, i.e., Diagnostic Codes 7345 and 7354.  The 
preponderance of the evidence also reflects that a 100 
percent rating is warranted for hepatitis C with 
hepatocellular carcinoma under Diagnostic Code 7343, subject 
to the laws and regulations governing payment of monetary 
benefits. 



II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. § § 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's claim for a higher initial rating did not 
require a particular application form.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for this benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent a rating decision in May 2001, a development 
letter in July 2001, a statement of the case in December 
2001, a supplemental statement of the case in May 2002, and 
two development letters in January 2003.  These documents - 
collectively -listed the evidence considered, the legal 
criteria for determining whether a higher initial rating 
could be granted, and the analysis of the facts as applied to 
those criteria, thereby adequately informing the veteran of 
the information and evidence necessary to substantiate his 
claim for a higher initial rating.

The Board acknowledges that VA has not sent a letter that 
specifically sets out, in one document, "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  Nonetheless, all of the documents and 
correspondence from VA, taken as a whole, do inform the 
veteran and his representative of any "information and 
evidence" that the veteran was asked to supply and any 
"information and evidence" that VA has obtained, or 
attempted to obtain.  The veteran himself (in January 2003) 
has indicated in writing that he had no further evidence to 
submit, and as discussed below, VA has obtained all the 
evidence that is available and pertinent.

In light of the veteran's serious illness as well as the 
current outcome of his claim, the Board concludes that 
further delay solely to send another letter in order to set 
out, in one document, "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" would be to elevate form 
over substance.

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in that there is no further development or duty 
to assist that has not been performed.  The Board does not 
find any prejudice to the appellant in the absence of one 
document setting forth "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant."  

In fact, the Board notes that it is prejudicial to this 
seriously ill appellant to delay the decision in his case 
further merely to tell him, in one document, that VA would 
make reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records from 
state or local government agencies, and would make as many 
requests as necessary to obtain records from Federal 
agencies, unless we decide it is futile to continue to ask 
for the records or conclude the records do not exist; and 
that the veteran should tell us about any additional 
information or evidence that he wants us to try to get for 
him, including enough information so that we can request any 
such records, and obtain and submit any lay statements that 
would support his claim.  The veteran deserves a decision 
without further delay.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the veteran adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. §  5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  In this case, the RO has obtained 
private and VA treatment records, and there is no indication 
that there are any outstanding medical records pertinent to 
the veteran's claim.

On May 21, 2002, a hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to  
38 U.S.C.A. § 7107(c) (West 2002).  The transcript of this 
hearing has been associated with the claims file and reviewed 
by the Board. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent examinations for VA purposes 
in November 1998 and April 2001.  The reports of these 
examinations have been obtained and reviewed by the Board. 

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO (which 
specifically referenced the VCAA in its May 2002 supplemental 
statement of the case), or to otherwise conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


ORDER

Entitlement to an rating in excess of 10 percent for 
hepatitis C under Diagnostic Codes 7345 and 7354 is denied.  

Subject to the applicable criteria governing payment of 
monetary benefits, entitlement to a 100 percent rating for 
hepatitis C with hepatocellular carcinoma, using Diagnostic 
Code 7343, is granted. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

